Citation Nr: 1724258	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-50 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to July 13, 2011, and in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent for a left ankle sprain.

3. Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle non-united medial malleolus fracture.

4. Entitlement to an increased rating in excess of 10 percent for hypertensive retinopathy.

5. Entitlement to service connection for a left knee disability, to include patellar spurring, to include as a manifestation of an undiagnosed illness.

6. Entitlement to service connection for sleep impairment, to include as a manifestation of an undiagnosed illness. 

7. Entitlement to service connection for headaches, to include as a manifestation of an undiagnosed illness or as secondary to service-connected hypertension.

8. Entitlement to service connection for a skin disability, to include seborrheic dermatitis, to include as a manifestation of an undiagnosed illness.

9. Entitlement to service connection for hair loss, to include as a manifestation of a medical unexplained chronic multisymptom illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to March 1999, with service in the Southwest Asia from January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and March 2009 and June 2009 rating decisions issued by the RO in Nashville, Tennessee.

By way of background, in the June 2008 rating decision the RO granted service connection for hypertensive retinopathy, assigning a 10 percent rating, and granted an increased rating of 10 percent for the left ankle sprain. The decision also denied an increased rating for the right ankle disability service connection for sleep impairment and a left knee disability.

The Veteran filed a notice of disagreement in July 2008, disagreeing with all issues except for the rating assigned for hypertensive retinopathy. Instead of issuing a statement of the case, the RO issued a March 2009 rating decision. In that decision the RO granted service connection for PTSD at 10 percent, denied increased ratings for the left and right ankle disabilities, and continued the denials of service connection for sleep impairment, a left knee disability, and a skin disability. The Veteran filed an April 2009 notice of disagreement with this decision, specifically disagreeing with the ratings assigned to the left and right ankle disabilities and the denials of service connection for sleep impairment and a left knee disability. In a separate June 2009 statement, the Veteran requested reconsideration of his claim of service connection for a skin disorder, which constituted a timely notice of disagreement as to that issue. 38 C.F.R. § 20.201 (2009).

At the same time, in April 2009 the Veteran filed a new claim for service connection for hair loss and an increased rating for hypertensive retinopathy. These claims were denied in the June 2009 rating decision. In July 2009 correspondence, the Veteran stated that he had submitted a notice of disagreement as to the issues of service connection for a left knee disability and sleep impairment, as well as claims for increased ratings for a left ankle disability, a right ankle disability and PTSD. That same month the Veteran also separately expressed disagreement with the issues of entitlement to service connection for hair loss and a skin disability, and entitlement to an increased rating for hypertensive retinopathy. All of the issues were addressed in a December 2009 statement of the case, and the Veteran perfected an appeal by submitting a substantive appeal that same month.

The Board remanded the issues on appeal for additional development in December 2011. The medical opinions and examinations concerning the issues decided herein having been obtained, the directives have been substantially complied with and the matters are again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, in December 2011 the Board reopened the claims of entitlement to service connection for a left knee disability, a sleep impairment and a skin disability, denied service connection for bilateral hearing loss, and granted an increased rating of 20 percent, but no higher, for hypertension. The Veteran did not appeal. As such, the issues of reopening the noted claims, service connection for bilateral hearing loss and entitlement to an increased rating for hypertension are no longer on appeal and will not be addressed herein.

The RO granted an increased rating of 30 percent for PTSD in an August 2016 rating decision, effective July 13, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the staged rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran is gainfully employed and therefore the issue of entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2011. A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating hypertensive retinopathy and entitlement to service connection for a skin disability and hair loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 13, 2011, the Veteran's PTSD was manifested by unprovoked irritability, anger, suicidal ideation, constant or near-constant depression or anxiety, nightmares, suspiciousness, social isolation, intrusive thoughts, difficulty concentrating, mild memory loss, difficulty adapting to stressful circumstances; resulting in social and occupational impairment in most areas. A total occupational and social impairment has not been shown.

2. From July 13, 2011 forward, the Veteran's PTSD was manifested by unprovoked irritability, anger, constant or near-constant depression or anxiety, nightmares, social isolation, intrusive thoughts, suspiciousness, difficulty concentrating, mild memory loss, difficulty adapting to stressful circumstances; resulting in social and occupational impairment in most areas. A total occupational and social impairment has not been shown.

3. For the entire period on appeal, the Veteran's left ankle disability has been manifested by pain, pain on weightbearing, dorsiflexion to 10 degrees at worst and plantar flexion to 35 degrees at worst, resulting in moderate limitation of flexion of the ankle. Marked limitation of motion has not been shown.

4. For the entire period on appeal, the Veteran's right ankle disability has been manifested by pain, pain on weightbearing, dorsiflexion to 10 degrees at worst and plantar flexion to 35 degrees at worst, resulting in moderate limitation of flexion of the ankle. Marked limitation of motion has not been shown.

5. A left knee disability, to include patellar spurring, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be a manifestation of a medically unexplained chronic multisymptom illness.

6. The Veteran's sleep impairment has been shown to be a manifestation of a medically unexplained chronic multisymptom illness.

7. The Veteran's headaches have been shown to be a manifestation of a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, prior to July 13, 2011 for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating of 70 percent, but no higher, from July 13, 2011 forward for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9411 (2016).


3. The criteria for a rating in excess of 10 percent for a left ankle sprain have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

4. The criteria for a rating in excess of 10 percent for residuals of a right ankle fracture have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271(2016).

5. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

6. The criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 1101, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2016).

7. The criteria for service connection for sleep impairment have been met. 38 U.S.C.A. §§ 1101, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, in light of the fully favorable decision herein as to the issues of entitlement to service connection for a sleep impairment and headaches, no discussion of VA's duty to notify and assist as to those issues is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

The duty to notify was satisfied by March 2008, September 2008 and May 2009 letters, and no failures to notify have been alleged. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file, as well as all identified and released private treatment records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2008, January 2009, June 2012 and October 2015, and a VA medical opinion was obtained in April 2016. The examinations and opinions were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough examinations of the Veteran, and provided sufficient supporting rationales for all requested opinions. Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for PTSD and left and right ankle disabilities, and service connection for a left knee disability, sleep impairment and headaches. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

II. Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 


Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). During the period on appeal, VA updated its regulations concerning psychiatric disabilities, replacing references to the DSM-IV with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). While the DSM-5 no longer utilizes GAF scores, this does not invalidate any scores previously provided under the DSM-IV and they are still competent evidence and probative of the Veteran's overall level of functioning at the time of assignment. As such, the Board will consider and provide appropriate weight to any GAF scores of record in course of adjudicating this claim. 

The Veteran contends that he is entitled to an increased rating in excess of 10 percent prior to July 13, 2011 and in excess of 30 percent thereafter for his PTSD.
Based on the evidence, the Board finds that a rating of 70 percent, but no higher, throughout the entire period on appeal is warranted. As this rating is warranted for the entire period on appeal, in the interest of brevity the Board will not address the two stages separately.

During the course of the appeal, the Veteran has consistently reported depression, anxiety, social and work place isolation, anger, unprovoked irritability, conflicts with his spouse and frequent nightmares. The Veteran's spouse has also stated that the Veteran experiences significant anger and irritability issues and suffers from violent nightmares. She has also reported that his irritability has resulted in a significant amount of family conflict. These lay statements from the Veteran and his wife are competent, and there is no evidence they are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, they are entitled to significant probative weight concerning the severity of his PTSD and the resulting level of the Veteran's occupational and social impairment during the period on appeal.

The Veteran was provided with VA examinations in January 2009, June 2012 and November 2015. During the January 2009 examination, the Veteran reported nightmares, intrusive thoughts, exaggerated startle response, irritability and anger, forgetfulness and concentration problems, and passive suicidal ideation. The Veteran indicated that his irritability and anger resulted in frequent fights with his spouse and a tendency to isolate himself both socially and from his family. On objective examination the examiner found the Veteran to have normal thought processes, speech, orientation and memory, with no homicidal ideation or hallucinations. Irritability and dysphoric mood were present. The examiner overall stated that the Veteran's symptoms resulted in moderate social and family impairment, and assigned a GAF score of 55.

In June 2012 the Veteran reported having strained relationships with his spouse and children, although he was still close with his siblings and parents. He stated that he did not have any friends or social interactions outside of his immediate family, and limited his interactions with coworkers as much as possible. He endorsed difficulty with concentration, hypervigilance, depressed mood, suspiciousness and mild memory loss. He stated that he was able to perform activities of daily living, and he denied suicidal and homicidal ideation and any hallucinations. On examination the examiner noted normal appearance, thought processes, speech, attitude, affect, and orientation. Both recent and remote memory was noted to be functional, with good judgment and insight. The examiner stated that the Veteran had moderate symptoms and assigned a GAF score of 55, but overall indicated that the symptoms resulted only in occupational and social impairment with occasional decrease in efficiency, commensurate with a 30 percent rating.

At the November 2015 examination the Veteran reported recurrent and intrusive memories, irritable behavior, and feelings of estrangement from others. Objectively the examiner noted depressed mood, anxiety, sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing relationships. Thought processes, orientation, cognition and speech were all found to be normal. Overall the examiner stated that the symptoms resulted in occupational and social impairment with occasional decrease in efficiency, a level of impairment warranting a 30 percent rating.
There is no evidence that any of the examiners were not competent or credible, and as they reviewed the medical evidence, noted the Veteran's statements concerning the frequency and severity of his symptoms and conducted objective psychiatric evaluations, the Board finds these examination reports are entitled to significant probative weight as to the severity of the Veteran's PTSD during the period on appeal. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Post-service treatment records during the period on appeal generally reflect on-going treatment for and complaints of irritability, nightmares, anger, depression, and anxiety. The Veteran throughout his treatment records repeatedly endorses on-going conflicts or distant relationships with his wife and family due primarily to his anger and irritability, as well as a strong tendency to isolate himself both socially and from his coworkers. VA treatment records from approximately October 2009 to February 2010 reflect that the Veteran reported passive suicidal ideation, with an additional notation of suicidal ideation and a call to the suicide hotline in February 2011. A July 2011 VA treatment record notes that based on his Beck Depression Inventory scores the Veteran suffered from severe depressive symptoms.

Finally, the Veteran was assigned GAF scores of 55 in January 2009, 65 in March 2009, 48 to 50 from January 2010 to April 2010, 65 in August 2011 and April 2012, and 55 in June 2012. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). Scores from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. Id. In this case, the Veteran's GAF scores predominantly fall within the 41 to 50 range or the 51 to 60 range, reflecting variance between moderate and serious overall social and occupational impairment during the period on appeal.
Based on the foregoing, the Board finds that a rating of 70 percent throughout the period on appeal is warranted. The Veteran has consistently displayed issues with anger and unprovoked irritability, near-constant depression or anxiety and difficulty adapting to stressful circumstances, each of which is specifically contemplated by a 70 percent rating. Further, the Veteran, his spouse, the VA examiners and the psychiatric treatment records have noted that his anger and irritability in particular result in frequent conflicts with his spouse and children, resulting in impaired relationships with his family. 

The irritability and anger, based on the Veteran's statements and the accounts of the examiners, also result in his social isolation and limited interactions with his colleagues at work. While the Veteran is still able to maintain employment, the self-imposed limitations on co-worker interaction due to suspiciousness and irritability, while not rendering him unemployable, still represents some level of work impairment. Finally, the anger, irritability and depression have resulted in mood impairment throughout the period on appeal. As such, the Board finds that the Veteran's displayed symptoms have resulted in occupational and social impairment in most areas, particularly with respect to family, work and mood. As such, the Board finds that a rating of 70 percent, but no higher, for PTSD is warranted for the entire period on appeal. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

A 100 percent rating is not warranted in this case. The Veteran has not displayed any of the symptoms directly contemplated by a 100 percent rating for a psychiatric disability. While the Veteran has a history of passive suicidal ideation and has endorsed a brief period of physical altercations with a neighbor, at no point has the Veteran himself or the medical evidence indicated that he constitutes a persistent danger to himself or others. Indeed, VA treatment records and examination reports all uniformly indicate he is not a danger to himself or others.

While concentration and memory issues have been endorsed or noted periodically, there is no evidence of record that the Veteran has memory impairment so severe that he forgets the names of close relatives or loved ones. The Veteran has consistently indicated in his treatment records and examinations that he is able to tend to the daily activities of living, and all of the treatment records and examination reports have found the Veteran to be oriented in all spheres and to have normal thought and speech processes. The medical evidence of record does not show, and the Veteran has at no point stated, that he experiences any type of hallucinations. There is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. 

Finally, overall there is no evidence of total occupational and social impairment. While the Veteran has limited interactions with coworkers due to irritability and suspiciousness he has been able to maintain employment, and thus the occupational impairment present is not total. Further, while his symptomatology has resulted in impairment to his social life and strained relationships with family members, the Veteran still lives and interacts with his spouse and family on a daily basis. Further, he has indicated that he is capable of interacting with others when needed, but due to his irritability and suspiciousness prefers not to socialize. Thus, the Veteran's social impairment, while present, is not total either. Based on the above, the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly approximates the level of severity contemplated by a 100 percent rating. 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Neither the Veteran nor his representative has raised any other issues concerning PTSD, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Therefore, for the reasons stated above, the Board finds that an initial / increased rating of 70 percent, but no higher, throughout the period on appeal is warranted. See Hart, 21 Vet. App. 505.




B. Left and Right Ankles

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's left and right ankle conditions are rated under Diagnostic Code 5271, governing limitation of motion of the ankle. Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5171.

The terms "moderate" and "marked" are not defined in the rating schedule. However, guidance can be found in the M21-1 Adjudication Procedures Manual. Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. VBA Manual M21-1, III.iv.4.A.3.k. 

The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board. The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues." 38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c). However, this does not prevent the manual, and the measurements contained therein, from serving as a benchmark when evaluating the degree of severity of limitation of motion of the ankle.

The Veteran contends he is entitled to ratings in excess of 10 percent for left and right ankle disabilities. As the law, facts and analysis for both claims are the same, they will be address together for the purposes of brevity. 
Throughout the period on appeal, the Veteran has endorsed persistent bilateral ankle pain as well as pain on and trouble with weight bearing, which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran's spouse has also provided lay statements concerning the Veteran experiencing ankle pain, which she is competent to report. Id.

The Veteran was provided with VA examinations in March 2008, June 2012, and October 2015. During the March 2008 examination, the Veteran reported pain on movement and weight bearing. He denied any flare-ups. On examination the examiner noted dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with no further loss of range of motion or function after repetitive testing. Mild discomfort during the examination was noted. The Veteran had full muscle strength bilaterally and no evidence of abnormal weight bearing. 

In the June 2012 VA examination, the Veteran reported persistent pain that increased with walking and climbing stairs. He denied any flare-ups. After an examination of the Veteran, the examiner noted dorsiflexion to 20 degrees or more and plantar flexion to 45 degrees or more bilaterally, with no further loss of function or range of motion after repetitive testing. No ankylosis, instability or loss of use was present in either ankle. 

In the October 2015 examination, the Veteran reported bilateral ankle pain that worsened with walking. He reported no flare-ups of the disability, but did indicate trouble with walking due to pain. On objective examination, the examiner noted dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally, with no further loss of motion or function in either ankle after repetitive testing. Pain on weight-bearing was present bilaterally, as was tenderness at the medial joint line. No ankylosis, crepitus, instability, or loss of use was present in either ankle. 

There is no evidence that the examiners were not competent or credible, and as the opinions were based on the Veteran's reported symptoms, objective examinations of the ankle disabilities and a review of the Veteran's medical records, the Board finds they are entitled to significant probative weight as to the severity of the Veteran's left and right ankle disabilities. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA treatment records reflect on-going treatment for bilateral ankle pain and complaints of limitation of motion. An April 2015 physical therapy report noted full muscle strength bilaterally. No further range of motion testing is of record.

Based on the foregoing, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left or right ankle disabilities. While the Veteran has reported lay observable symptoms such as pain, difficulty walking and limitation of motion, these statements are outweighed by the objective medical evidence of record, all of which shows that the Veteran has a range of motion in excess of the limitations contemplated by a 20 percent rating for limitation of motion of the ankle. See VBA Manual M21-1, III.iv.4.A.3.k.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained primarily of pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners specifically took into account the presence of pain when evaluating the range of motion of the Veteran's ankles, and all found that even when considering the effects of pain the Veteran's range of motion did not meet or approach the level of limitation contemplated by a 20 percent rating for marked limitation of motion. 38 C.F.R. §§ 4.40, 4.45; see also VBA Manual M21-1, III.iv.4.A.3.k. Further, the Veteran is already in receipt of the minimal compensable rating for limitation of motion of each ankle, and therefore his complaints of pain on motion are fully contemplated by the current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical or lay evidence showing that the Veteran's left or right ankle disability is manifested by ankylosis, and indeed all of the medical evidence reflects that range of motion is present. 38 C.F.R. § 4.71a, Diagnostic Code 5270. There is further no medical or lay evidence of ankylosis of the subastragalar or tarsal joint specifically, malunion of the os calcis or astragalus, astragalectomy, shortening of the lower extremity, or loss of use in either ankle. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5272-5275. Therefore, higher or alternative ratings for either the left or the right ankle disability under any other Diagnostic Codes are not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's left or right ankle disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70. The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left or right ankle disability. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a left knee disability, as well as sleep impairment and headaches as manifestations of a medically unexplained chronic multisymptom illness. The Board will address the left knee first, followed by sleep impairment and headaches, applying the legal framework outlined above. As the analysis for the sleep impairment and headache claims is the same, they will be addressed together for the purposes of brevity.

A. Left Knee

The Veteran contends that he is entitled to service connection for his left knee disability. Beginning with direct service connection, the Veteran has been diagnosed with left knee patellar spurring, and therefore has a current left knee disability. See April 2016 VA Medical Opinion. 

Further, the Veteran has alleged that his current disability is due to the repeated parachute jumps he performed in service, and the high impact landings that accompanied them. The Veteran's DD-214 reflects that he was awarded the parachutist badge while in service, which corroborates his reports of repeated parachute jumps in service. Further, the Veteran's service treatment records show that he endorsed a history or trick or locked knee on his January 1999 separation report of medical history, although none of the Veteran's prior five medical histories reflect complaints of knee pain and his January 1999 separation medical examination was normal. As such, the Board finds that an in-service event, injury or disease has been shown. 38 U.S.C.A. § 1154(a). Thus, the dispositive issue in this case is whether there is a causal connection between the current disability and the in-service event.

Concerning the presence of a nexus, the Board notes that the Veteran has reported that his current knee disability is related to his service, specifically the parachute jumps in which he participated. While the Veteran is competent to report the persistence of lay observable symptoms since service, he is not competent to provide an etiology as to the etiology of his current left knee disability, as to do so requires medical training and expertise. Jandreau, 492 F.3d 1372. To the extent that the Veteran's statements indicate he has had persistent knee pain since service, the statements are competent and there is no evidence they are not credible. Id. As such, they are entitled to some probative weight. 

A VA medical opinion concerning the left knee was obtained in April 2016. The physician stated that it was less likely than not that the current left knee disability, specifically patellar spurring, was causally related to the Veteran's active service. The physician noted that the Veteran reported knee pain at separation and the history of parachute jumps. However, the examiner also noted a January 2015 x-ray report that diagnosed moderate patellar spurring that was new since the prior x-ray. The physician then reasoned that, unlike the right knee disability which manifested in close proximity to service, because the left knee disability manifested fifteen years following the Veteran's separation that it was less likely than not related to the Veteran's service, including his reports of numerous parachute jumps. There is no evidence the physician is not competent and credible, and as the opinion was based on a review of the medical evidence of record the Board finds that it is entitled to significant probative weight with respect to whether the current left knee disability is related to the Veteran's service. Nieves-Rodriguez, 22 Vet. App. 295.

As noted above, the Veteran's January 1999 separation examination noted that his knees were normal and post-service treatment records reflect complaints of knee pain since at least August 2010. An April 2015 physical therapy consultation noted that a January 2015 x-ray showed patellar spurring in the left knee, which was new since the prior June 2012 x-ray. The record further shows that the left knee was normal other than the patellar spurring. Post-service treatment records are silent for any opinions linking the Veteran's current left knee disability to his active service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disability is causally related to active duty service. While the Veteran has endorsed knee pain since service, these assertions are outweighed by the objective medical evidence of record. Separation and post-service treatment records clearly show that the Veteran's knee was normal until at least June 2012, with the patellar spurring not being noted or diagnosed until January 2015. In addition, the VA physician, based on the post-service documentation and his own medical expertise and training, stated that in light of the fifteen years between separation and the manifestation of the left knee disability, as opposed to the right knee disability which manifested within one year of separation, and the intervening normal June 2012 x-ray report, the left knee disability was less likely than not related to service. As the preponderance of the evidence is against a finding of a nexus, service connection for a left knee disability on a direct basis is not warranted. 38 C.F.R. §§ 3.102, 3.303.

Service connection is not warranted based on any other potentially applicable theory of entitlement. The Veteran has not been diagnosed with a left knee disability that is considered a chronic disability for VA purposes, and therefore service connection for the left knee disability cannot be granted based on either the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a).

Further, while the Board acknowledges that the Veteran has qualifying service in Southwest Asia, and is therefore considered to be a Persian Gulf War Veteran, his complaints of left knee pain have been attributed to a known diagnosis, specifically left knee patellar spurring. As the Veteran's left knee pain has a known etiology, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's left knee disability is causally related to his service, manifested within an applicable presumptive period, or is a manifestation of an undiagnosed chronic multisymptom illness. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Sleep Impairment and Headaches

The Veteran contends that he is entitled to service connection for sleep impairment and headaches, to include as manifestations of an undiagnosed illness. As the facts and analysis for both issues are substantially the same, they will be addressed together in this section for the purposes of brevity.

As noted above, the Veteran has qualifying service in Southwest Asia and is therefore considered a Persian Gulf Veteran. 38 C.F.R. § 3.317(e)(1)-(2). Further, sleep disturbances and headaches are recognized objective signs or symptoms of an undiagnosed illness. 38 C.F.R. § 3.317(b). The Veteran has repeatedly stated that he began experiencing sleep disturbances and headaches while in service and that he has experienced them since his separation in January 1999, which he is competent to report. Jandreau, 492 F.3d 1372. Service treatment records reflect that on separation the Veteran endorsed frequent headaches and sleep disturbances. Thus, the Veteran displayed these objective signs and symptoms both in service and since.

Several VA opinions have been obtained in this case. The first June 2012 opinion stated that headaches are multifactorial in origin, but provided no further rationale. A July 2012 opinion stated that the Veteran had a diagnosis of fibromyalgia manifested by headaches and sleep impairment. A further October 2015 opinion stated that while the Veteran did not have a specific diagnosis of fibromyalgia, he did have "Gulf War Syndrome" manifested by headaches.

As none of the above opinions expressed clear, well supported conclusions concerning the etiology of the sleep impairment and headaches, a clarifying VA opinion as to the sleep impairment and headaches was obtained in June 2016. In the opinion the examiner stated that insomnia and headaches are symptoms resulting from a variety of different conditions, several of which were present in the Veteran's case. The examiner further stated that as there is no test that would definitively determine what specifically was causing the Veteran's headaches and sleep disturbances, it was at least as likely as not that the sleep impairment and headaches resulted from an undiagnosed illness. There is no evidence that the examiner was not competent or credible, and as the opinion is based on the Veteran's statement and a review of the record, it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The Board notes that in a November 2011 VA psychiatric examination, a VA examiner provided a diagnosis of insomnia. However, the examiner then further clarified that he could not differentiate symptoms in this particular case, and that the insomnia might well be a symptom of his PTSD as opposed to a stand-alone diagnosis. Regardless, the November 2011 opinion appears to attribute the sleep impairment to a known diagnosis, specifically either PTSD or insomnia. There is no evidence this examiner was not competent or credible, and therefore this opinion as to the etiology of the sleep disturbances is entitled to probative weight. Id.

Based on the foregoing and in the interest of affording all benefit of the doubt to the Veteran, the Board finds that the Veteran's sleep disturbances and headaches are at least as likely as not a manifestation of an undiagnosed illness. The medical opinions with respect to the headaches clearly indicate that it is at least as likely as not that they are a manifestation of an undiagnosed illness. With respect to the sleep impairment, there are equally competent and credible medical opinions of record concerning the etiology of the impairment, and the Board has no reason to choose one opinion over the other. 38 C.F.R. § 3.102. As such, entitlement to service connection for headaches and sleep impairment as manifestations of an undiagnosed illness is granted. 38 C.F.R. §§ 3.102, 3.317.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, prior to July 13, 2011 for PTSD is granted.

Entitlement to an increased rating of 70 percent, but no higher, from July 13, 2011 forward for PTSD is granted. 

Entitlement to an increased rating in excess of 10 percent for a left ankle sprain is denied.

Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle non-united medial malleolus fracture is denied.

Entitlement to service connection for a left knee disability, to include as a manifestation of a medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for sleep impairment as a manifestation of an undiagnosed illness is granted; subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for headaches as a manifestation of an undiagnosed illness is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the claim for an increased rating for hypertensive retinopathy, the regulations governing disability ratings for the eyes specifically state that in all cases the results of visual field testing must be recorded in a standard Goldman chart and that the chart must be included with the examination report. 38 C.F.R. § 4.77. In this case, the Veteran was provided with a VA eye examination in October 2015, where visual field testing was conducted. However, the corresponding Goldman chart was not included in the examination report or separately associated with the claims file. As such, the Board must remand the claim so that the Goldman chart corresponding with the October 2015 VA examination can be associated with the claims file. Id.

Turning to the claim of entitlement to service connection for a skin disability, in its December 2011 remand the Board stated, in pertinent part, that if the Veteran's skin symptoms are attributable to a known diagnosis the examiner should provide an opinion as to whether to not the diagnosed skin disability is related to service. In June 2012 and October 2015 opinions, VA examiners stated that the skin symptoms were not a manifestation of an undiagnosed illness and were instead attributable to a known diagnosis, specifically seborrheic dermatitis. However, both examiners failed to provide an opinion as to whether the diagnosed seborrheic dermatitis was related to the Veteran's service. As such, the Board finds the December 2011 directive was not substantially complied with and a remand is necessary so that the issue of direct service connection can be addressed. Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Likewise, the December 2011 Board remand also requested that if the claimed symptom of hair loss was attributable to a known diagnosis then the examiner should opine as to whether that disability was related to the Veteran's service. The October 2015 examiner stated that there was no evidence of hair loss on examination except for male pattern baldness, thus attributing the hair loss to a known diagnosis. However, no opinion was provided as to whether the diagnosis of male pattern baldness was related to service. As such, the December 2011 remand was not substantially complied with and a remand is necessary so that an opinion can be provided. Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Goldman chart associated with the Veteran's October 2015 eye examination. 
2. Obtain and associate with the claims file any further outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability and hair loss. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability, to include seborrheic dermatitis, is related to his active service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's disability manifested by hair loss, to include male pattern baldness, is related to his active service?

A detailed rationale for the opinion must be provided. Attention is invited to a February 2006 private treatment record reflecting treatment for dermatitis with onset two years prior, a July 2008 statement from the Veteran endorsing skin issues since service, and the June 2012 VA gulf war opinion stating that the hair loss observed on examination was attributable to male pattern baldness.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


